Citation Nr: 1605886	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected hearing loss.

2.  Entitlement to a schedular disability rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an extraschedular rating for PTSD.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.

6.  Entitlement to an initial compensable disability rating for service-connected Raynaud's Syndrome.

7.  Entitlement to service connection for dermatitis.

8.  Entitlement to an initial disability rating higher than 30 percent for service-connected right hand cold injury.

9.  Entitlement to an initial disability rating higher than 30 percent for service-connected left hand cold injury.

10.  Entitlement to an initial disability rating higher than 30 percent for service-connected right foot cold injury.

11.  Entitlement to an initial disability rating higher than 30 percent for service-connected left foot cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to June 1953. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2011 and November 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran submitted additional evidence in the form of VA mental health treatment records in March 2015, which was subsequent to the statement of the case (SOC) issued in April 2014.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

Moreover, other additional evidence was received subsequent to the April 2014 SOC.  As the evidence is not pertinent to the PTSD rating claim on appeal, a remand for RO consideration of this evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of higher ratings for Raynaud's Syndrome, right hand cold injury, left hand cold injury, right foot cold injury, left foot cold injury, and bilateral hearing loss; service connection for dermatitis, left knee disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's PTSD has been primarily manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment have not been shown.


CONCLUSION OF LAW

The criteria for an initial schedular rating higher than 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard December 2010 letter satisfied the duty to notify provisions for the PTSD rating claim.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's post-service treatment records have also been obtained.  Although the RO requested records from the Social Security Administration (SSA), in May 2011, SSA indicated that the requested records do not exist.  In view of this information, the Board finds that it is reasonably certain that SSA records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

Although the Board is remanding the other claims, in part, in an attempt to obtain potentially destroyed service treatment records (STRs), that development will not impact the PTSD rating claim as the STRs, should they even exist, would not be relevant to the PTSD claim.

The Veteran was provided VA medical examinations in April 2011 and December 2013.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met for the PTSD claim.


II. Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran contends that he is entitled to a rating higher than 70 percent for his service-connected PTSD.  The Veteran has been rated under Diagnostic Code 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders.  

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Overall, the Board finds that the symptoms of PTSD have resulted in a disability picture that does not more nearly approximates a disability level higher than the currently assigned 70 percent rating.  

VA treatment records show that the Veteran has been undergoing treatment for his PTSD symptoms.  In July 2010, the Veteran demonstrated moderate depressive symptoms.  He denied active suicide ideas, but reported death wishes.  He also continued to report self-blame cognitions related to combat experiences.  He was dealing with his wife's death and stated that his daughters could not relate to him as she did.  He reported making plans to travel with his daughters.  On mental status examination, the Veteran's mood was depressed and anxious, he had feelings of guilt and worthlessness, and he had poor recent and immediate memory.  

During the April 2011 VA examination, the Veteran was assigned a GAF score of 70 and demonstrated moderate signs and symptoms of PTSD including nightmares, flashbacks, intrusive war memories and guilty feelings that interfere with his social life.  The May 2011 mental status examination was normal except for having depressed mood and reported having nightmares.  He had no suicidal or homicidal ideas and had no delusions or hallucinations.  His GAF score was 50.

In an October 2011 letter, the Veteran's VA primary care physician stated that his PTSD and age make it impossible for him to work.  In November 2013, the Veteran's mental status examination was normal and he was assigned a GAF of 80.  The psychiatrist noted that the Veteran's condition was stable with medication and psychotherapy.  

In December 2013, the Veteran was afforded a VA examination.  He demonstrated symptoms of anxiety, panic attacks that occurred weekly or less often, and disturbances of motivation and mood.  He was found to have occupational and social impairment with reduced reliability and productivity.

In April 2014, the Veteran was found to have mild deterioration with his condition with moderate depressive and anxiety symptoms reporting depressive mood anxiety, intrusive thoughts about combat experiences, nightmares, ideas of guilt, and ideas of worthlessness.  During the September 2014 mental status examination, the Veteran's mood was depressed and anxious, he had feelings of worthlessness, he had poor recent and immediate memory, and judgment and insight were fair.

Although the Veteran has occupational and social impairment, the criteria for the higher 100 percent rating such as symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), and disorientation to time or place, memory loss for names of close relatives, own occupation or own name, have not been demonstrated.  

The Veteran's symptoms do not more nearly approximate or equate to total occupational and social impairment.  His symptoms were described as moderate during the appellate period.  Although the Veteran did once report having death wishes, he denied having active suicide ideas at that time.  The Veteran's VA primary care physician did state that his PTSD and age make it impossible for him to work; however, the December 2013 VA examiner found that the Veteran's PTSD caused only occupational and social impairment with reduced reliability and productivity.  The evidence does not show that the Veteran is unable to work due to his PTSD symptoms.  Significantly, the Veteran was married until his wife's death and remained in contact with his children.  Thus, the symptomatology is contemplated by the currently assigned 70 percent rating, and a 100 percent rating under Diagnostic Code 9411 is not warranted.  

In reaching the above conclusion, the Board acknowledged the GAF scores of record, the worst of which was a 50.  Such score is at the very top end of the scale for serious symptoms, as a score of 51 represents a more moderate disability picture.  Scores of 70 and 80 were also noted during the appellate period, which are milder.  Thus, the GAF scores do not reflect total impairment.

In sum, the Board concludes that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a higher 100 percent schedular rating for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A schedular disability rating in excess of 70 percent for PTSD is denied.


REMAND

The Board finds that the remaining claims must be remanded for due process and additional development.  

In November 2015, the RO granted service connection for Raynaud's Syndrome, right hand cold injury, left hand cold injury, right foot cold injury, and left foot cold injury and denied service connection for dermatitis.  Subsequently in November 2015, the Veteran submitted a timely NOD on the proper standard form.  The RO has not issued a SOC on these issues, or at least one is not in the record before the Board.  Although it appears the RO may be addressing this NOD, where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

A response from the National Personnel Records Center (NPRC), dated May 2011, indicates that a portion of the Veteran's service treatment records are not available as they have been destroyed in a 1973 fire.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In this case, the RO contacted the NPRC and received a negative reply for service treatment records and service personnel records.  The Veteran was not advised of the unavailability of these documents and that he may submit evidence from alternative sources to establish his claim for service connection, nor does it appear that the Veteran was ever provided with an NA (National Archives) Form 13055 ("Request for Information Needed to Reconstruct Medical Data") to complete so that additional efforts could be made to locate records from other sources in an attempt to reconstruct lost medical data.  See M21-M Part III.iii.2.E.1.b. (2015) (pertaining to records destroyed at the NPRC).  As a result, in order to meet VA's heightened obligations in this case, the appeal must be remanded so that the Veteran can be provided with an NA Form 13055, as well as any additional development that may be warranted based upon the information provided.  Accordingly, a remand is necessary in order to ensure VA's compliance with its duty to assist in fire-related cases.  

The record does not contain treatment records for the Veteran's claimed knee disability.  In an April 1993 VA examination, the Veteran was diagnosed as having left knee arthritis; however, no opinion regarding this disability was provided and no treatment records following this diagnosis are of record.  Additionally, the record does not contain treatment for his claimed bilateral hearing loss since the March 2011 VA examination.  Therefore, additional development is needed this case.  

The Veteran has not yet been afforded a VA examination in connection with the claimed left knee disability on appeal.  The 1993 VA examination was not provided specifically for the left knee claim, which is why no opinion was provided for the diagnosed left knee disability.  The Veteran asserts that exposure to cold weather during service caused his left knee arthritis.  As additional records are being requested that are potentially relevant to the claim of service connection for a left knee disability, the Veteran should be scheduled for a VA examination to determine whether any current left knee disability is related to service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As additional records are being requested that are potentially relevant to the claim of an increased rating for hearing loss and as this disability may have evolved since the last examination in March 2011 as suggested by the Veteran in the May 2014 substantive appeal, a current examination is needed to accurately assess the severity of the Veteran's service-connected hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

As the issues being remanded in this appeal could have an impact on the outcome of the issue of a TDIU, that issue is considered intertwined.  Additionally, the Veteran is now service connected for five other disabilities.  Thus, the TDIU claim should be considered based on these new circumstances.  As such, the Board finds that the TDIU issue should be remanded.

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected PTSD and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Issue the Veteran a SOC with respect to the Veteran's claims for higher initial ratings for Raynaud's Syndrome, right hand cold injury, left hand cold injury, right foot cold injury, and left foot cold injury and service connection for dermatitis, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed disabilities, including his left knee disability and bilateral hearing loss.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

3.  Send notice to the Veteran informing him that a portion of his service treatment records are not available.  Also, an NA Form 13055 must be included with the notice with an explanation that further attempts to obtain the missing records cannot be undertaken without the completed form.  

4.  Thereafter, schedule the Veteran for a VA examination(s) by an appropriate medical professional to determine the etiology of the Veteran's current left knee disability.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any diagnosed left knee disability had its onset during, or is otherwise related to, the Veteran's period of active service, including exposure to cold weather during service.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Thereafter, afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected hearing loss.  The Veteran's file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's hearing loss and the severity of any and all manifestations found, to include pure tone thresholds, speech recognition scores, and an opinion as to the overall effect the Veteran's service-connected hearing loss has on his occupational and daily functioning.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Undertake any necessary development that arises in the context of the TDIU claim.

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


